932 A.2d 872 (2007)
Wilfredo ORTIZ, Petitioner,
v.
DEPT. OF CORRECTIONS Raymond J. Sobina, Superintendent, Shelley Thompson, Records Supervisor State Correctional Institution at Forest, Pennsylvania, Respondents.
No. 103 EM 2007.
Supreme Court of Pennsylvania.
August 31, 2007.

ORDER
PER CURIAM.
AND NOW, this 31st day of August, 2007, the Application for Leave to File Original Process is granted. The Petition for Writ of Habeas Corpus and Application for an Immediate Hearing on the Pending Petition for Writ of Habeas Corpus are denied.